DETAILED ACTION

Claims 1-20 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 09/22/2021 have been fully considered and are persuasive.  The terminal disclaimer was filed on 09/22/2021 and approved on 09/23/2021. The Non-Final Rejection of 07/21/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to an error correction circuit and an operating method thereof.
The claimed invention as set forth in claim 1 recites features such as:
An error correction circuit to perform error correction decoding using an iterative decoding scheme, comprising: 
a node processor to perform a plurality of iterations to update values of one or more variable nodes and one or more check nodes using initial values assigned to the one or more variable nodes, respectively; 
a trapping set detector to detect a trapping set in at least one of the plurality of iterations by applying a predetermined trapping set determination policy; and 


The prior arts of record, namely Kim (US-20200119751), teach an error correction circuit 10, which includes error detection decoder 100, node processor 120, trapping set detector 144 and post processor 200. (Fig. 1 and discussion therein).
The prior arts of record, however, fail to teach, singly or in combination, the error correction circuit, node processor, trapping set detector and post processor as claimed. As such, modification of the prior art of record to include the claimed the error correction circuit, node processor, trapping set detector and post processor can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the error correction circuit, node processor, trapping set detector and post processor  set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the error correction circuit, node processor, trapping set detector and post processor as set forth in claim 1. Independent claims 16 and 17 recite similar patentable features and are allowable for the same reasons as claim 1. Hence, claims 1-20 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 1-20. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827.  The examiner can normally be reached on M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        10/21/2021